Citation Nr: 1314777	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-07 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION


The Veteran served on active duty from September 1952 to September 1972.  He died in September 2007, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2010, the appellant testified at a hearing conducted before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is in the claims file.  In July 2012, the Board remanded this matter for additional evidentiary development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons indicated below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  She contends that the Veteran was exposed to herbicides, including Agent Orange, while stationed in Thailand; and that this in-service herbicide exposure was the cause of the Veteran's fatal conditions (malignant neoplasm lung, obstructive jaundice, chronic obstructive pulmonary disorder, and congestive heart failure).

When this matter was last before the Board, inter alia, it was remanded to attempt to verify if the Veteran was indeed exposed to herbicides during his service, which involved service in Thailand, as noted above.  In furtherance of these attempts, the Appeals Management Center (AMC) requested that the Joint Services and Records Research Center (JSRRC) research the matter.  

In February 2013, the JSRRC responded to the AMC's request and outlined the details of their research of the Veteran's unit, which indicated that relevant records may be in the custody of a Federal agency.  Specifically, the JSRRC noted that their research of the U.S. Air Force (USAF) Station listing for 1971 revealed that the 635th Munitions Maintenance Squadron (MMS), 635th Combat Support Group (CSG) was stationed at the U-Tapao Royal Navy Thai Airfield (RTNAF) during the Veteran's service.  Further, the JSRRC responded that after researching the issue, they were unable to document or verify that the Veteran was exposed to Agent Orange or tactical herbicides while at U-Tapao RTNAF.  The JSRRC explained further that the data was negative and did not report on the Veteran or unit personnel's assigned duty locations or the unit's living quarters location in proximity to the base perimeter.  Saliently, the JSRRC noted that the available historical data to date did not document Agent Orange or tactical herbicide spraying, testing or storage at U-Tapao RTNAF.  However, the JSRRC did note that a potential source of information regarding the use of commercial herbicides and pesticides could be the Armed Forces Pest Management Board in Washington, DC.  Accordingly, as no request has been made of this agency and it may be in possession of records that could substantiate the claim, a remand is necessary.  VA is under a duty to make as many requests as are necessary to obtain records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2012).

Also, following the Board's remand, the appellant indicated that there are possibly outstanding relevant private treatment records.  In a January 2013 communication, she stated that her husband had been treated for the conditions that led to his death at the Mary Black Memorial Hospital and the Spartanburg Regional Hospital.  Notably, some records from the Spartanburg Regional Medical Center have been associated with the record; however, these appear to have been obtained from a provider associated therewith.  Thus, there appear to be records outstanding.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers. 38 C.F.R. § 3.159(c)(1) (2012).  Upon remand, the AMC/RO should undertake efforts to attempt to obtain these records with the appellant's assistance.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Compile a list of the Veteran's service dates and locations as well as the appellant's contentions regarding exposure to herbicides in service, including specifically service from January 4, 1971, to February 16, 1972, while assigned to the 635 Munitions Maintenance Squadron at U-Tapao Airfield, Thailand (PACAF).

Contact the Armed Forces Pest Management Board, WRAMC, Forest Glen Annex, Building 172, 6900 Georgia Avenue, NW, Washington, DC 20307, and request all evidence of exposure to either tactical or commercial herbicide in accordance with 38 C.F.R. § 3.159 (2012).

2.  Send the appellant VA Forms 21-4142 with respect to Mary Black Memorial Hospital and the Spartanburg Regional Hospital and ask her to execute the same. Thereafter, if the appellant returns executed releases attempt to obtain these medical records and associate them with the claims file.  The appellant should be advised that, in the alternative, she may submit these records.

Perform any and all follow-up as necessary, and document negative results.

3.  After completing the above, and any other development as may be indicated, re-adjudicate the issue on appeal, including consideration of all new evidence received since the March 2013 Supplemental Statement of the Case (SSOC).  If the claim remains denied, provide the appellant and her representative with a SSOC.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is required.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

